McOLELLAN, J.
—
The defendant having appealed from the justice’s ■ court to the criminal court of Pike county, the cause was in the latter court for trial de novo, without regard to any inaccuracies or imperfections in the proceedings before the justice.—Tatum v. The State, 66 Ala. 465; Blankenshire v. The State, 70 Ala. 10; Code §§ 4224, 4243; Acts 1888-9, pp. 631, et seg., §§ 2, 3, 12. The motion of defendant to dismiss the appeal, &c., and his plea in abatement, each of which were based on alleged inaccuracies and imperfections in the proceedings before the justice, were, therefore, without merit.
The defendant is charged with the offense of shooting along or across a ‘public road. — Code, § 4095. The bill of exceptions purports to set out all the evidence in the case. It contains no evidence that the road along or across which the shooting was done was a public road. The case was, therefore, not made out; and the trial court should have given the general affirmative charge to find the defendant not guilty, if the jury believed all the evidence in the case.
For the error committed in refusing this request, the judgment is reversed and the cause remanded.